Case 1:19-cv-05594-CBA-SJB Document 6 Filed 11/20/19 Page 1 of 2 PageID #: 40




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



 IN RE: CAPITAL ONE CONSUMER DATA
 SECURITY BREACH LITIGATION                                                               MDL No. 2915



                                   (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO −2)



 On October 2, 2019, the Panel transferred 17 civil action(s) to the United States District Court for
 the Eastern District of Virginia for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, 26 additional action(s) have been
 transferred to the Eastern District of Virginia. With the consent of that court, all such actions have
 been assigned to the Honorable Anthony J. Trenga.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Eastern District of Virginia and assigned to
 Judge Trenga.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Eastern District of Virginia for the reasons stated in the order of October 2, 2019, and, with the
 consent of that court, assigned to the Honorable Anthony J. Trenga.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Eastern District of Virginia. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:
                       Nov 20, 2019


                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:19-cv-05594-CBA-SJB Document 6 Filed 11/20/19 Page 2 of 2 PageID #: 41




  IN RE: CAPITAL ONE CONSUMER DATA
  SECURITY BREACH LITIGATION                                                MDL No. 2915



                    SCHEDULE CTO−2 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  NEW YORK EASTERN

    NYE        1       19−05594     Minsky v. Capital One Financial Corporation et al
